Wright, J.,
concurring in part and dissenting in part. I simply cannot countenance the excessive award of *49punitive damages in this matter. This case reflects a trend toward skyrocketing punitive damages awards which can only tend to bring the judicial process rightful criticism.
It is firmly established that “[e]vidence of actual malice * * * must be present before a jury question of punitive damages is raised * * *.” Det-ling v. Chockley (1982), 70 Ohio St. 2d 134, 137-138, 24 O.O. 3d 239, 241, 436 N.E. 2d 208, 210. In Preston v. Murty (1987), 32 Ohio St. 3d 334, 512 N.E. 2d 1174, syllabus, this court defined “actual malice” as “(1) that state of mind under which a person’s conduct is characterized by hatred, ill will or a spirit of revenge, or (2) a conscious disregard for the rights and safety of other persons that has a great probability of causing substantial harm.” (Emphasis added in part.) I agree with the majority that the record contains no evidence .on which to find hatred, ill will, or a spirit of revenge. The complaint was amended at trial to delete the allegation of emotional distress to appellee. However, I must disagree with the majority’s application of the second prong of the Preston test, which conspicuously leaves out the requirement of “a great probability of causing substantial harm.” While the testimonial evidence arguably would support a finding that Robb acted in “conscious disregard for the rights” of appellee, there is nothing to suggest that substantial harm was “a great probability.” Thus, I believe the question of actual malice, and consequently the question of punitive damages, should never have been submitted to the jury. I will concede, however, that this issue may well be within the sound discretion of the trial court.
Of greater concern is the majority’s willingness to confer upon a jury unbridled discretion in setting the amount of a punitive damages award. The majority generally discusses punitive damages awards and appellate review thereof and then leaps to the conclusion that the award in this case “was not excessive.” No mention is made of the factors on which a punitive damages amount should be determined or whether these factors would justify the exorbitant award granted in this case.
As stated in Gray v. General Motors Corp. (1977), 52 Ohio App. 2d 348, 359, 6 O.O. 3d 396, 402, 370 N.E. 2d 747, 754-755, “[w]hile no rigid mathematical formula can be applied, awards of- exemplary damages must not be so disproportionate to actual damages sustained as to indicate that they are the result of passion and prejudice rather than reason [on] the part of the jury. * * * They must bear some reasonable relation or proportion to actual damages, that is, the nature and extent of the wrong done the plaintiff.” (Citations omitted.) See, also, Alessio v. Hamilton Auto Body, Inc. (1985), 21 Ohio App. 3d 247, 248, 21 OBR 264, 486 N.E. 2d 1224, 1225 (recognizing that “punitive damages should bear a reasonable relationship to the injury sustained”). Here the punitive damages award was exactly six hundred times the amount of actual damages. This fact standing alone may well be sufficient to void the award as excessive and/or motivated by passion and prejudice. However, under the circumstances of this case, where the defendant’s conduct consisted of wrongfully withholding the car for only two hours, the award must be vacated out of hand. If a lawyer or doctor had recklessly or maliciously withheld a client's file for a like time with a minimum of consequential damages, would we uphold such a penalty? I think not.
Furthermore, punitive damages awards have been universally held to *50be punishment in the form of a fine levied against the offender. As stated in Detling, supra, “[t]he rationale for allowing punitive damages has been recognized in Ohio as that of punishing the offending party and setting him up as an example to others that they might be deterred from similar conduct * * *.” Id. at 136, 24 O.O. 3d at 240, 436 N.E. 2d at 209. Accordingly, the amount of the award should be neither more nor less than is sufficient to achieve that purpose. The record reveals appellant’s net worth at the end of 1986 was $568,168, and its pretax profits for that year were approximately $200,000. The $150,000 punitive damages award thus amounts to seventy-five percent of appellant’s pre-tax profits and over twenty-five percent of its net worth. Not only is this far more than sufficient punishment or fine, but it appears to seriously threaten appellant’s fiscal integrity.15 In my view, today’s holding violates Waikem’s right to due process of law pursuant to the Fourteenth Amendment to the United States Constitution.16
I agree with the majority with regard to the attorney fees and prejudgment interest. I agree with Justice Brown and Justice Holmes that we simply must not continue to let juries ponder punitive damages without proper guidelines. We should take action in this case and adopt substantially the same standards suggested by my colleague Justice Holmes. For the reasons stated above, I would vacate the punitive damages award, or at least remand the issue of punitive damages to the trial court for redeter-mination.
Moyer, C.J., concurs in the foregoing opinion.

 See Smith v. Telophase Natl. Cremation Society, Inc. (Fla. App. 1985), 471 So. 2d 163,170 (holding that “[i]t is error for a punitive damage award to be in an amount which will result in economic castigation or bankruptcy of the defendant”). See, also, Maxwell v. Aetna Life Ins. Co. (App. 1984), 143 Ariz. 205, 219, 693 P. 2d 348, 362.


 The United States Supreme Court, while seemingly agreeing that punitive damages were in reality “fines,” recently rejected the notion that excessive punitive damages come within the protection of the Eighth Amendment to the United States Constitution. The due process argument was set over for another day. See Browning-Ferris Industries v. Kelco Disposal, Inc. (June 26, 1989), _U.S. _,_L. Ed. 2d_,_S. Ct___ 57 U.S.L.W. 4985.